Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered. 

Claims 1-20 are pending.
Claims 1, 15 and 20 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 10/24/2022.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Rahman in view of Vissa does not explicitly disclose the system comprising: the data processing device being configured to: receive, from a further data processing device, aggregated processed data associated with one or more further assets, the further data processing device being configured to collect, process, and aggregate sensor data associated with the one or more further assets to obtain the aggregated processed data; and transmit the aggregated processed data associated with the one or more further assets to the central data portal; wherein the data processing device and the one or more assets create a network of connected devices, wherein the further data processing device and the one or more further assets create a further network of connected devices, the network of connected devices communicating with the further network of connected devices via a communication channel between the data processing device and the further data processing device. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Rahman clearly teaches the same concept as presented by the Applicant in his claims. The Applicant amended the independent claims by mainly adding the terms “a further data processing device”, “one or more further assets” and “a communication network between the processing device and a further data processing device using connected devices”, wherein Examiner explains that the concept of new added amendments is technically similar to the concept of the functionality of the processing device, with the difference that the further data processing device is technically equivalent to a second processing device that shares data with the processing device and the central portal. Rahman discloses the band 112 is technically equivalent to a further data processing device, with the sensing elements, or sensors, both active and passive technically equivalent to one or more further assets, may be implemented as part of bands 104-112 in order to capture various types of data from different sources. Temperature, environmental, temporal, motion, electronic, electrical, chemical, or other types of sensors (including those described below in connection with FIG. 3) may be used in order to gather varying amounts of data, which may be configurable by a user, locally (e.g., using user interface facilities such as buttons, switches, motion-activated/detected command structures (e.g., accelerometer-gathered data from user-initiated motion of bands 104-112)) (fig 2:210-212 and fig 3:212; par[0040], [0051]). Furthermore, Band 112 herein the further data processing device being configured to collect, process, and aggregate sensor data associated with the one or more further assets to obtain the aggregated processed data, wherein bands 104-112 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124.  (par[0042], [0044]); and bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 technically equivalent to the central portal (fig 1:114; par[0043]). Rahman discloses bands 104 and 112 may be configured to exchange data with each other over network 102 technically equivalent to a communication channel (fig 1:114, par[0043]), wherein the data processing device and the one or more assets create a network of connected devices, wherein the further data (par[0042], [0044]: a wireless data communication interface or facility (e.g., a wireless radio that is configured to communicate data from bands 104-112 using one or more data communication protocols (e.g., IEEE 802.11a/b/g/n (WiFi), WiMax, ANT.TM., ZigBee.RTM., Bluetooth.RTM., Near Field Communications ("NFC"), and others)) may be used to receive or transfer data. Further, bands 104-112 may be configured to analyze, evaluate, modify, or otherwise use data gathered, either directly or indirectly. The bands 104-112 may be configured to collect data from a wide range of sources, including onboard (not shown) and distributed sensors (e.g., server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124) or other bands. Some or all data captured may be personal, sensitive, or confidential and various techniques for providing secure storage and access may be implemented. For example, various types of security protocols and algorithms may be used to encode data stored or accessed by bands 104-112. Examples of security protocols and algorithms include authentication, encryption, encoding, private and public key infrastructure, passwords, checksums, hash codes and hash functions (e.g., SHA, SHA-1, MD-5, and the like), of others may be used to prevent undesired access to data captured by bands 104-112. In other examples, data security for bands 104-112 may be implemented differently) (par[0042], [0044]).
Therefore, Examiner maintains his rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data processing device in claims 1, 5, 9-13 and 20; the central data portal in claims 1, 14 and 20; one or more central data portals in claim 14; and user interface portal in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0043] for the data processing device is described as a hardware circuitry that comprises a personal computer, a tablet computer, a laptop, a smartphone, a smartwatch, an electronic wearable device, a server, an electronic processing device, a handheld microprocessor device associated with a person.
The structure described in the specification par[0039], [0043], [0050] for the central data portal is described as a hardware circuitry that is technically equivalent to a computer, a smart phone and includes one or more servers and/or cloud based computational resources.
The structure described in the specification par[0039], [0043], [0050] for the one or more central data portals is described as a hardware circuitry that includes a personal computer, a tablet computer, a smartphone.
The structure described in the specification par[0050] for the user interface portal is described as a hardware circuitry that includes a personal computer, a tablet computer.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 7-8 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US2013/0194066A1) hereafter Rahman in view of Mendez et al. (US2018/0190017A1) hereafter Mendez, and further in view of Vissa et al. (US2018/0290020A1) hereafter Vissa.
Regarding claim 1, Rahman discloses a system for evaluating and transmitting combined external data form one or more assets, the system comprising:
a central data portal (fig 1:114, par[0043]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114); and
a data processing device (fig 1:104-110, par[0042]: wherein any of the bands 104-110 is technically equivalent to the data processing device) communicatively coupled to the central data portal (par[0043]), the data processing device being configured to:
collect sensor data from the one or more assets (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various assets (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124); 
process the sensor data to evaluate status data concerning a status of the one or more assets (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors); and
transmit the status data to the central data portal (par[0043], [0056], [0090]: bands 104-110 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ), wherein the central data portal is configured to store the status data (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters);
receive, from a further data processing device (fig 1:112, par[0042]: wherein the band 112 is technically equivalent to a further data processing device), aggregated processed data associated with one or more further assets (fig 2:210-212 and fig 3:212; par[0040], [0051]: sensing elements, or sensors, both active and passive, may be implemented as part of bands 104-112 in order to capture various types of data from different sources. Temperature, environmental, temporal, motion, electronic, electrical, chemical, or other types of sensors (including those described below in connection with FIG. 3) may be used in order to gather varying amounts of data, which may be configurable by a user, locally (e.g., using user interface facilities such as buttons, switches, motion-activated/detected command structures (e.g., accelerometer-gathered data from user-initiated motion of bands 104-112)), the further data processing device being configured to collect, process, and aggregate sensor data associated with the one or more further assets to obtain the aggregated processed data (par[0042], [0044]: The functionality of the processing device 104 is technically equivalent as the functionality of the processing device 112); and 
transmit the aggregated processed data associated with the one or more further assets to the central data portal (fig 1:114; par[0043]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114.); 
wherein the data processing device and the one or more assets create a network of connected devices, wherein the further data processing device and the one or more further assets create a further network of connected devices (par[0042], [0044]: a wireless data communication interface or facility (e.g., a wireless radio that is configured to communicate data from bands 104-112 using one or more data communication protocols (e.g., IEEE 802.11a/b/g/n (WiFi), WiMax, ANT.TM., ZigBee.RTM., Bluetooth.RTM., Near Field Communications ("NFC"), and others)) may be used to receive or transfer data. Further, bands 104-112 may be configured to analyze, evaluate, modify, or otherwise use data gathered, either directly or indirectly.bands 104-112 may be configured to collect data from a wide range of sources, including onboard (not shown) and distributed sensors (e.g., server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124) or other bands. Some or all data captured may be personal, sensitive, or confidential and various techniques for providing secure storage and access may be implemented. For example, various types of security protocols and algorithms may be used to encode data stored or accessed by bands 104-112. Examples of security protocols and algorithms include authentication, encryption, encoding, private and public key infrastructure, passwords, checksums, hash codes and hash functions (e.g., SHA, SHA-1, MD-5, and the like), of others may be used to prevent undesired access to data captured by bands 104-112. In other examples, data security for bands 104-112 may be implemented differently), the network of connected devices communicating with the further network of connected devices via a communication channel between the data processing device and the further data processing device (fig 1:102; par[0043]: bands 104 and 112 may be configured to exchange data with each other over network 102 technically equivalent to a communication channel).
Rahman does not explicitly disclose the system wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets, the proximity being determined based on the sensor data; and wherein the central data portal is configured to visualize the status data.
Mendez discloses the feature wherein the central data portal is configured to process the status data for visualization (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]).
	One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes.
	Rahman in view of Mendez does not explicitly disclose the system wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets, the proximity being determined based on the sensor data.
	Vissa discloses the system wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets (par[0038], [0054]: The proximity fitness tracking module 104 may perform transmitting at least a portion of the tracked physical activity of the first person to an electronic identity corresponding to the second person to enable attaching at least the portion of the tracked physical activity of the first person to the electronic identity corresponding to the second person. The human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that the first person and the second person are involved in the corresponding physical activity. As another example, the human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is no longer in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that only the first person is involved in the corresponding physical activity technically equivalent to the feature of disabling.), the proximity being determined based on the sensor data (par[0054]: The human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that the first person and the second person are involved in the corresponding physical activity. As another example, the human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is no longer in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that only the first person is involved in the corresponding physical activity.).
One of ordinary skill in the art would be aware of the Rahman, Mendez and Vissa references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the proximity feature as disclosed by Vissa to gain the functionality of tracking physical activity by determining whether the assets are in the proximity range of sharing data, and activating a collection system to transmitting at least a portion of the tracked physical activity of the first asset to an electronic identity corresponding to the second asset to enable attaching at least the portion of the tracked physical activity of the first asset to the electronic identity corresponding to the second asset.

Regarding claim 2, Rahman in view of Mendez and Vissa discloses the system wherein the evaluation of a status of the first asset from the one or more assets is partially based on sensor data collected form the second asset from the one or more assets (Rahman fig 2:210,212; par[0041], [0050]: Using data gathered by bands 104-112, applications may be used to perform various analyses and evaluations that can generate information as to a person's physical (e.g., healthy, sick, weakened, or other states, or activity level), emotional, or mental state (e.g., an elevated body temperature or heart rate may indicate stress, a lowered heart rate and skin temperature, or reduced movement (e.g., excessive sleeping), may indicate physiological depression caused by exertion or other factors, chemical data gathered from evaluating outgassing from the skin's surface may be analyzed to determine whether a person's diet is balanced or if various nutrients are lacking, salinity detectors may be evaluated to determine if high, lower, or proper blood sugar levels are present for diabetes management, and others)), the second asset being different from the first asset (Rahman fig 2:210,212; par[0041], [0050]: various sensors may be used as input assets for data captured by band 200.  For example, accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs.  As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented.  Data captured by band 200 using accelerometer 210 and sensor 212 or data requested from another asset (i.e., outside of band 200) may also be exchanged, transferred, or otherwise communicated using communications facility 216).

Regarding claim 3, Rahman in view of Mendez and Vissa discloses the system wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wired communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features.).

Regarding claim 4, Rahman in view of Mendez and Vissa discloses the system wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wireless communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features.).

Regarding claim 7, Rahman in view of Mendez and Vissa discloses the system wherein the data processing device incudes at least one of a personal computer, a tablet computer, a smartphone, a smartwatch, an electronic wearable device, a server, an electronic processing device, and a handheld microprocessor device associated with a person (Rahman fig 2:204, par[0046]: Processor 204 may be implemented using any type of processor or microprocessor suitable for packaging within bands 104-112 (FIG. 1). Various types of microprocessors may be used to provide data processing capabilities for band 200 and are not limited to any specific type or capability).

Regarding claim 8, Rahman in view of Mendez and Vissa discloses the system wherein the one or more assets include one or more of a building, a room, an outdoor location, a vehicle, a person, a wearable electronic device, and a facility (Rahman par[0040], [0043], [0061]: wherein the assets reflect the collected data from a person to the worn wearable device).

Regarding claim 15, Rahman discloses a method for evaluating and transmitting combined external data from one or more assets, the method comprising:
collecting, by a data processing device communicatively coupled to a central data portal, sensor data from the one or more assets (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various assets (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124);
processing, by the data processing device, the sensor data to evaluate a status data concerning status of the one or more assets (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors);
transmitting, by the data processing device, the status data to the central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ); and
storing by the central data portal, the status data (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters);
receiving, from a further data processing device (fig 1:112, par[0042]: wherein the band 112 is technically equivalent to a further data processing device), aggregated processed data associated with one or more further assets (fig 2:210-212 and fig 3:212; par[0040], [0051]: sensing elements, or sensors, both active and passive, may be implemented as part of bands 104-112 in order to capture various types of data from different sources. Temperature, environmental, temporal, motion, electronic, electrical, chemical, or other types of sensors (including those described below in connection with FIG. 3) may be used in order to gather varying amounts of data, which may be configurable by a user, locally (e.g., using user interface facilities such as buttons, switches, motion-activated/detected command structures (e.g., accelerometer-gathered data from user-initiated motion of bands 104-112)), the further data processing device being configured to collect, process, and aggregate sensor data associated with the one or more further assets to obtain the aggregated processed data (par[0042], [0044]: The functionality of the processing device 104 is technically equivalent as the functionality of the processing device 112); and 
transmitting the aggregated processed data associated with the one or more further assets to the central data portal (fig 1:114; par[0043]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114.); 
wherein the data processing device and the one or more assets create a network of connected devices, wherein the further data processing device and the one or more further assets create a further network of connected devices (par[0042], [0044]: a wireless data communication interface or facility (e.g., a wireless radio that is configured to communicate data from bands 104-112 using one or more data communication protocols (e.g., IEEE 802.11a/b/g/n (WiFi), WiMax, ANT.TM., ZigBee.RTM., Bluetooth.RTM., Near Field Communications ("NFC"), and others)) may be used to receive or transfer data. Further, bands 104-112 may be configured to analyze, evaluate, modify, or otherwise use data gathered, either directly or indirectly.bands 104-112 may be configured to collect data from a wide range of sources, including onboard (not shown) and distributed sensors (e.g., server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124) or other bands. Some or all data captured may be personal, sensitive, or confidential and various techniques for providing secure storage and access may be implemented. For example, various types of security protocols and algorithms may be used to encode data stored or accessed by bands 104-112. Examples of security protocols and algorithms include authentication, encryption, encoding, private and public key infrastructure, passwords, checksums, hash codes and hash functions (e.g., SHA, SHA-1, MD-5, and the like), of others may be used to prevent undesired access to data captured by bands 104-112. In other examples, data security for bands 104-112 may be implemented differently), the network of connected devices communicating with the further network of connected devices via a communication channel between the data processing device and the further data processing device (fig 1:102; par[0043]: bands 104 and 112 may be configured to exchange data with each other over network 102 technically equivalent to a communication channel).
Rahman does not explicitly disclose the method wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets, the proximity being determined based on the sensor data; and visualizing by the central data portal the status data.
Mendez discloses the feature of visualizing by the central data portal the status data (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]).
	One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes.
	Rahman in view of Mendez does not explicitly disclose the method wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets, the proximity being determined based on the sensor data.
	Vissa discloses the system wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets (par[0038], [0054]: The proximity fitness tracking module 104 may perform transmitting at least a portion of the tracked physical activity of the first person to an electronic identity corresponding to the second person to enable attaching at least the portion of the tracked physical activity of the first person to the electronic identity corresponding to the second person. The human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that the first person and the second person are involved in the corresponding physical activity. As another example, the human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is no longer in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that only the first person is involved in the corresponding physical activity technically equivalent to the feature of disabling.), the proximity being determined based on the sensor data (par[0054]: The human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that the first person and the second person are involved in the corresponding physical activity. As another example, the human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is no longer in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that only the first person is involved in the corresponding physical activity.).
	One of ordinary skill in the art would be aware of the Rahman, Mendez and Vissa references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the proximity feature as disclosed by Vissa to gain the functionality of tracking physical activity by determining whether the assets are in the proximity range of sharing data, and activating a collection system to transmitting at least a portion of the tracked physical activity of the first asset to an electronic identity corresponding to the second asset to enable attaching at least the portion of the tracked physical activity of the first asset to the electronic identity corresponding to the second asset.

Regarding claim 16, Rahman in view of Mendez and Vissa discloses the method wherein the evaluation of a status of the first asset from the one or more assets is based on sensor data collected form the second asset from the one or more assets (Rahman fig 2:210,212; par[0041], [0050]: Using data gathered by bands 104-112, applications may be used to perform various analyses and evaluations that can generate information as to a person's physical (e.g., healthy, sick, weakened, or other states, or activity level), emotional, or mental state (e.g., an elevated body temperature or heart rate may indicate stress, a lowered heart rate and skin temperature, or reduced movement (e.g., excessive sleeping), may indicate physiological depression caused by exertion or other factors, chemical data gathered from evaluating outgassing from the skin's surface may be analyzed to determine whether a person's diet is balanced or if various nutrients are lacking, salinity detectors may be evaluated to determine if high, lower, or proper blood sugar levels are present for diabetes management, and others)), the second asset being different from the first asset (Rahman fig 2:210,212; par[0041], [0050]: various sensors may be used as input assets for data captured by band 200.  For example, accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs.  As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented.  Data captured by band 200 using accelerometer 210 and sensor 212 or data requested from another asset (i.e., outside of band 200) may also be exchanged, transferred, or otherwise communicated using communications facility 216).

Regarding claim 17, Rahman in view of Mendez and Vissa discloses the method wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wired communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features).

Regarding claim 18, Rahman in view of Mendez and Vissa discloses the method wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wireless communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features).

Regarding claim 19, Rahman in view of Mendez and Vissa discloses the system wherein the one or more assets include one or more of a building, a room, outdoor location, a vehicle, a person, a wearable device worn by the person, an electronic device, and a facility (Rahman par[0040], [0043], [0061]: wherein the assets reflect the collected data from a person to the worn wearable device).

Regarding claim 20, Rahman discloses a system for evaluating and transmitting combined external data form one or more assets, the system comprising:
a central data portal (fig 1:114, par[0043]: bands 104-112 may be configured to share data with 
each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114); and
a data processing device (fig 1:104-112, par[0042]: wherein any the bands 104-112 is technically equivalent to the data processing device) communicatively coupled to the central data portal (par[0043]), the data processing device being configured to:
collect sensor data from the one or more assets (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various assets (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124); 
process the sensor data to evaluate status data concerning a status of the one or more assets (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors); and
transmit the status data to the central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ), wherein the central data portal is configured to store the status data  (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters);
receive, from a further data processing device (fig 1:112, par[0042]: wherein the band 112 is technically equivalent to a further data processing device), aggregated processed data associated with one or more further assets (fig 2:210-212 and fig 3:212; par[0040], [0051]: sensing elements, or sensors, both active and passive, may be implemented as part of bands 104-112 in order to capture various types of data from different sources. Temperature, environmental, temporal, motion, electronic, electrical, chemical, or other types of sensors (including those described below in connection with FIG. 3) may be used in order to gather varying amounts of data, which may be configurable by a user, locally (e.g., using user interface facilities such as buttons, switches, motion-activated/detected command structures (e.g., accelerometer-gathered data from user-initiated motion of bands 104-112)), the further data processing device being configured to collect, process, and aggregate sensor data associated with the one or more further assets to obtain the aggregated processed data (par[0042], [0044]: The functionality of the processing device 104 is technically equivalent as the functionality of the processing device 112); and 
transmit the aggregated processed data associated with the one or more further assets to the central data portal (fig 1:114; par[0043]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114.); 
wherein the data processing device and the one or more assets create a network of connected devices, wherein the further data processing device and the one or more further assets create a further network of connected devices (par[0042], [0044]: a wireless data communication interface or facility (e.g., a wireless radio that is configured to communicate data from bands 104-112 using one or more data communication protocols (e.g., IEEE 802.11a/b/g/n (WiFi), WiMax, ANT.TM., ZigBee.RTM., Bluetooth.RTM., Near Field Communications ("NFC"), and others)) may be used to receive or transfer data. Further, bands 104-112 may be configured to analyze, evaluate, modify, or otherwise use data gathered, either directly or indirectly.bands 104-112 may be configured to collect data from a wide range of sources, including onboard (not shown) and distributed sensors (e.g., server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124) or other bands. Some or all data captured may be personal, sensitive, or confidential and various techniques for providing secure storage and access may be implemented. For example, various types of security protocols and algorithms may be used to encode data stored or accessed by bands 104-112. Examples of security protocols and algorithms include authentication, encryption, encoding, private and public key infrastructure, passwords, checksums, hash codes and hash functions (e.g., SHA, SHA-1, MD-5, and the like), of others may be used to prevent undesired access to data captured by bands 104-112. In other examples, data security for bands 104-112 may be implemented differently), the network of connected devices communicating with the further network of connected devices via a communication channel between the data processing device and the further data processing device (fig 1:102; par[0043]: bands 104 and 112 may be configured to exchange data with each other over network 102 technically equivalent to a communication channel).
Rahman does not explicitly disclose the system wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets, the proximity being determined based on the sensor data; and wherein the central data portal is configured to visualize the status data, and a user interface portal communicatively coupled to the central data portal, the user interface portal being configured to provide a user with access to the status data stored on the central data portal for visualization on a user device.
Mendez discloses the feature wherein the central data portal is configured to visualize the status data (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]), and a user interface portal communicatively coupled to the central data portal, the user interface portal being configured to provide a user with access to the status data stored on the central data portal for visualization on a user device (par[0091], [0104]: The reconstruction display data may be displayed from an arbitrary viewing perspective at the monitoring client wherein the user, using a GUI, may graphically scrub through changes of the reconstruction display data with respect to time (e.g., historical/future object changes and reconstruction shrinking/growing), orientation and/or position changes, (e.g., as captured by a given wearable device as they move through the environment), and user perspective (e.g., the user manipulating the reconstruction by graphically translating, rotating, and/or tilting)).
	One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes.
	Rahman in view of Mendez does not explicitly disclose the system wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets, the proximity being determined based on the sensor data.
	Vissa discloses the system wherein the evaluation of the status data is enabled or disabled based on a proximity of a first asset of the one or more assets to a second asset of the one or more assets (par[0038], [0054]: The proximity fitness tracking module 104 may perform transmitting at least a portion of the tracked physical activity of the first person to an electronic identity corresponding to the second person to enable attaching at least the portion of the tracked physical activity of the first person to the electronic identity corresponding to the second person. The human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that the first person and the second person are involved in the corresponding physical activity. As another example, the human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is no longer in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that only the first person is involved in the corresponding physical activity technically equivalent to the feature of disabling.), the proximity being determined based on the sensor data (par[0054]: The human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that the first person and the second person are involved in the corresponding physical activity. As another example, the human detection module 302 may provide an indication to the physical activity tracking module 304 that the second person is no longer in close proximity to the first person, and the physical activity tracking module 304 may indicate with physical activity information that only the first person is involved in the corresponding physical activity.).
	One of ordinary skill in the art would be aware of the Rahman, Mendez and Vissa references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the proximity feature as disclosed by Vissa to gain the functionality of tracking physical activity by determining whether the assets are in the proximity range of sharing data, and activating a collection system to transmitting at least a portion of the tracked physical activity of the first asset to an electronic identity corresponding to the second asset to enable attaching at least the portion of the tracked physical activity of the first asset to the electronic identity corresponding to the second asset.

2.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US2013/0194066A1) hereafter Rahman in view of Mendez et al. (US2018/0190017A1) hereafter Mendez and Vissa, and further in view of Garrett et al. (US2019/0385458A1) hereafter Garrett.
Regarding claim 5, Rahman in view of Mendez and Vissa does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a relationship between the one or more assets.
Garrett discloses the system wherein the data processing device is configured to determine, based on the sensor data, a relationship between the one or more assets (fig 4, par[0049]: when a vehicle sends location data and timestamp to the server, the server can correlate the vehicle's location with other vehicles. Optionally, an enhanced graph-based intersection discovery system is used.  This will allow the server to calculate estimated times of arrival for each vehicle at each upcoming intersection).
One of ordinary skill in the art would be aware of the Rahman, Mendez, Vissa and Garrett references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of enabling or disabling data as disclosed by Garrett to gain the functionality of identifying a target intersection being approached by the service and is configured to determine whether the source is in the proximity of the target intersection, and activating the collected data as a warning system to issue a warning when the source is within the predetermined proximity of a target intersection.

Regarding claim 6, Rahman in view of Mendez, Vissa and Garrett discloses the system wherein the relationship includes one or more of the following: a proximity of an asset of the one or more assets to at least one other asset of the one or more assets, a presence of the asset in the at least one other asset, a position of the asset with respect to the at least one other asset, movements of the asset with respect to the at least one other asset, and a distance between the asset and the at least one other asset (Garrett fig 4, par[0049]: when a vehicle sends location data and timestamp to the server, the server can correlate the vehicle's location with other vehicles. Optionally, an enhanced graph-based intersection discovery system is used.  This will allow the server to calculate estimated times of arrival for each vehicle at each upcoming intersection).

3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez and Vissa, and further in view of Amir (US2018/0068553A1).
Regarding claim 9, Rahman in view of Mendez and Vissa does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a status associated with the person, the status associated with the person concerning one or more of the following: a state of panic of the person, an impact imposed on the person, non-responsiveness of the person, a physical orientation of the person, and a presence of a gunshot in a proximity of the person.
Amir discloses the system wherein the data processing device is configured to determine, based on the sensor data, a status associated with the person, the status associated with the person concerning one or more of the following: a state of panic of the person, an impact imposed on the person, non-responsiveness of the person, a physical orientation of the person, and a presence of a gunshot in a proximity of the person (fig 1:103, par[0043], [0044]: a state of panic of the person and an impact imposed on the person).
	One of ordinary skill in the art would be aware of the Rahman, Mendez, Vissa and Amir references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a state of the person as disclosed by Amir to gain the functionality of assisting in alerting in emergency situations where a threat to persons or property exists.

4.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez and Vissa, and further in view of Hamby et al. (US2019/0172015A1) hereafter Hamby.
Regarding claim 10, Rahman in view of Mendez and Vissa does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a status concerning performance and diagnostics of the vehicle.
Hamby discloses the system wherein the data processing device is configured to determine, based on the sensor data, a status concerning performance and diagnostics of the vehicle (fig 1:130, par[0016], [0020], [0048], [0050]).
One of ordinary skill in the art would be aware of the Rahman, Mendez, Vissa and Hamby references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the vehicle as disclosed by Hamby to gain the functionality of reporting error and/or trouble codes received from components of vehicle, generating maintenance schedule notifications for vehicle, and/or collecting telematics information relating to vehicle such as the location of vehicle, performance monitoring of vehicle, emergency incident detection, etc., for example, in real-time.

Regarding claim 11, Rahman in view of Mendez and Vissa does not explicitly disclose the system wherein the data processing device is configured to actuate a state of the vehicle.
Hamby discloses the system wherein the data processing device is configured to actuate a state of the vehicle (fig 1:130, par[0016], [0020], [0048], [0050]).
One of ordinary skill in the art would be aware of the Rahman, Mendez, Vissa and Hamby references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the vehicle as disclosed by Hamby to gain the functionality of reporting error and/or trouble codes received from components of vehicle, generating maintenance schedule notifications for vehicle, and/or collecting telematics information relating to vehicle such as the location of vehicle, performance monitoring of vehicle, emergency incident detection, etc., for example, in real-time.

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez and Vissa, and further in view of Shay et al. (US2017/0119318A1) hereafter Shay.
Regarding claim 12, Rahman in view of Mendez and Vissa does not explicitly disclose the system wherein the data processing device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status concerning the building or the room including at least one or more of the following: the room is unlocked, the room is locked, a window is opened, a window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted.
Shay discloses the system wherein the data processing device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status concerning the building or the room including at least one or more of the following: the room is unlocked, the room is locked, a window is opened, a window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted (fig 3:105, par[0119]).
One of ordinary skill in the art would be aware of the Rahman, Mendez, Vissa and Shay references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the room as disclosed by Shay to gain the functionality of providing smart home systems with the basis for operating a door lock such that others can get in a house, a room or a vehicle when a critical condition is detected.

6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez and Vissa, and further in view of Puskarich (US2014/0340216A1).
Regarding claim 13, Rahman in view of Mendez and Vissa does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a status concerning the outdoor location, the status concerning the outdoor location including at least one or more of the following: a humidity level at the outdoor location is outside of a pre-determined humidity range, an air temperature at the outdoor location is outside of a pre-determined temperature range, an air quality level at the outdoor location is outside of a pre-determined air quality range, a gunshot is detected at the outdoor location, a smoke detector at the outdoor location is alarming, and a gas detector at the outdoor location is alarming.
Puskarich discloses the system wherein the data processing device is configured to determine, based on the sensor data, a status concerning the outdoor location, the status concerning the outdoor location including at least one or more of the following: a humidity level at the outdoor location is outside of a pre-determined humidity range, an air temperature at the outdoor location is outside of a pre-determined temperature range, an air quality level at the outdoor location is outside of a pre-determined air quality range, a gunshot is detected at the outdoor location, a smoke detector at the outdoor location is alarming, and a gas detector at the outdoor location is alarming (fig 14, par[0066]).
One of ordinary skill in the art would be aware of the Rahman, Mendez, Vissa and Puskarich references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a smoke detector as disclosed by Puskarich to gain the functionality of providing systems with improved smoke detection and alert capabilities by activating fire suppression equipment, transmitting a text or email message, transmitting alerts to other nearby electronic devices and to remote electronic devices such as electronic devices at emergency services facilities and generating audible alerts.

7.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez and Vissa, and further in view of Kim et al. (US2018/0202681A1) hereafter Kim.
Regarding claim 14, Rahman in view of Mendez and Vissa does not explicitly disclose the system further comprising one or more central data portals, wherein the central data portal and the one or more central data portals are configured to exchange the status data between the central data portal and the one or more central data portals.
Kim discloses the system further comprising one or more central data portals (fig 5, par[0039], [0066]: as shown in FIG. 5, a plurality of servers may be interconnected to process the data in a distributed manner), wherein the central data portal and the one or more central data portals are configured to exchange the status data between the central data portal and the one or more central data portals (fig 5, par[0066], [0068]: As shown in FIG. 5, the management server 100 may include a plurality of servers 111 to 114, which process air-conditioner data. Par[0062]:  each server may be configured such that a plurality of sub-servers may be configured to be interconnected).
One of ordinary skill in the art would be aware of the Rahman, Mendez, Vissa and Kim references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of one or more servers as disclosed by Kim to gain the functionality of providing interconnected servers that process data in a distributed manner, filter data, analyze data, diagnose an abnormality or failure, and/or derive a solution therefrom in a quick and reliable manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685